Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 1/12/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-19 are pending in this application.
Claims 1-15 have been amended. 
Claims 16-19 have been withdrawn.
Claims 1-15 have been rejected. 	

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
C. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 1-3, 5-9, 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Qiang et al. CN 103621870 A (In English, Machine Translation, Year 2014) in view of NPL JIN CN 103242460A (in English, Machine Translation, Year 2013) and further in view of Jane et al. USPN 5057157 and further in view of Handa et al. (JP 2010035484).

8. 	Regarding claim 1, NPL Qiang et al. discloses that fat /fatty acid can be added to starch-containing food material at room temperature and the whole thing is dissolved in 1-2 times the volume of ethanol dissolved and dispersed [in claim 1(1) and (2)] followed by heating at 40-60 degree C in order to distribute oil on the surface and inside the starch granules [claim 1 (3)] followed by adjusting water content, lowering temperature, drying, pulverizing etc. to get slow digestion and resistant starch [claim (4)].
However, NPL Qiang et al. is silent about individual steps of claim 1, in particular, 
(a) “incubating the starch solution at 35-50 degree C and adding an NaOH solution to the starch solution and 
(b) dissolving fatty acid in an ethanol solution to obtain a fatty acid solution, preheating at 45-55 degree C and (followed by) 
 (c) adding them, cooling the mixture, incubating mixture at 20 to 30 degree C, and conducting post processing step to make starch-lipid complexed resistant starch. 
With respect to step (a), Jane et al. discloses that alcohol-alkali treatment to variety of starches with low to high amylose content starches, including rice ( col 2 lines 42-46) and it can be 1-10 parts by weight of ethanol (col 2 lines 55-57, 62-67 ) and 0.2 to 0.8 parts by weight of sodium hydroxide (col 2 lines 60-67) and 2 to 7 parts by weight water and the process is carried out at 20-40 degree C (col 2 lines 60-67) and then neutralized (col 3 lines 15- 20). Jane et al. discloses that the method makes highly desirable cold water swelling /soluble starches. NPL Qiang et al. also discloses further 
NPL Jin et al. discloses that dispersing starch in alkaline solution (potassium hydroxide solution), makes double helix to transform to single helix (at least in claim 1 of NPL Jin et al.) which helps to facilitate the complex reaction with lipid to make resistant starch.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Qiang et al. to include the teaching of Jane et al. to perform alcohol-alkali treatment to make highly desirable cold water swelling /soluble starches and alkali treatment provides double helix to transform to single helix as disclosed by NPL Jin et al. (at least in claim 1 of NPL Jin et al.) which helps to facilitate the complex reaction with lipid to make resistant starch.
Therefore, even if Qiang et al. is silent about alkali treatment step to treat starch, however, the disclosed teaching by Jane and Jin et al. (with motivation) is appropriate to modify Qiang et al. as discussed above.
With respect to step (b), regarding sequence of steps, NPL Qiang et al. discloses that the amount of oil to be added can range from 5-25% by weight of the dry mass of the starch-containing raw material and is dissolved and dispersed in 1-2 volume of ethanol (page 5, paragraphs 2, 3). It is to be noted that even if NPL Qiang et al. does not specifically disclose the sequential steps, however, Qiang et al. discloses mixing starch, fatty acid together in ethanol solution. Therefore, both the starch and fatty acid are added in solvent alcohol. However, as because Qiang et al. is modified to make 
However, NPL Qiang et al. discloses the step of dissolving fatty acid in an ethanol solution B. Therefore, one of ordinary skill in the art can make fatty acid in ethanol solution to make it ready to be mixed with alkali treated starch in alcohol solution and one of ordinary skill in the art can use the teaching guideline from the teaching of Qiang et al. to preheat at 40-60 degree C under stirring condition to in order to dissolve oil and to  mix oil with modified starch at the similar temperature  in order to uniformly distribute the oil on the surface and inside of the starch granules as taught by NPL Qiang et al. ( in NPL Qiang et al. Under claims (3)) in order to have complete dissolve/dissolution of fatty acid in alcohol prior to mixing step.
Regarding the cooling step, it is to be noted the next step is cooling step. NPL Qiang et al. is specifically silent about this newly added claim limitation of amended claim 1 “between 4 and –20 degree C at a rate of at least 5 degree C per minute” can be interpreted as quick cooling because at least 5 minutes can be lowering temperature can be any temperature to lower more than 5 degree C per minute. 
Handa et al. discloses that foodstuff containing starch can be freeze-preserved by rapid cooling at a cooling speed of greater than or equal to 5 degree C /min (Abstract) in order to have freeze-preserved product. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Qiang et al. to include the teaching of Handa et al. to cool the starch product from prior step and the cooling rate can be at 
It is also to be noted that as because “post-processing” step of claim 1 is broad and not specifically claimed any specific post-processing step, therefore, the disclosed steps of pulverizing and controlling the particle size as disclosed by NPL Qiang et al. (in claim (4) of NPL Qiang et al.) can read on “conducting  post –processing step”  of claim 1. Therefore, in order to perform the post processing step, one of ordinary skill in the art would have been motivated to use further the freeze-preserved starch to thaw at around room temperature which includes the claimed range of around 20-30 degree C followed by pulverizing and controlling the particle size as disclosed by NPL Qiang et al. (in claim (4) of NPL Qiang et al.).
However, it is also to be noted that Qiang et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to dissolve/ dissolution of fatty acid in alcohol prior to mixing with starch alcohol (alkali) solution (Solution A) step.



10. 	Regarding claim 2, 3, it is also to be noted that it is known that the reaction depends on type of starch, reaction condition etc. NPL Qiang et al. discloses starch 5- 25% by weight ( at least in Abstract) and Jane et al. discloses a guideline of the amounts of the components used in the reaction that the starch: alcohol ratio can be 1:1 to 1:10 (col 2 lines 62-67). It is therefore, one of ordinary skill in the art can use the teaching of NPL Qiang et al. to make starch solution in alkaline solution and optimize the ratio from the disclosed ratio which can include optimizing the claimed range amount of ethanol of claim 2 in order to achieve best desired product.
However, it is also considered as result effective variable.
Absent showing of unexpected results, the specific amount of alcohol is not considered to confer patentability to the claims. As the degree of solubility of fatty acid in alcohol are variables that can be modified, among others, by adjusting the amount of alcohol, type and amount of starch and alcohol etc. in solution A, the precise amount
would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected 

11.	 Regarding claim 5, the speed of addition of NaOH and its concentration are optimizable.
Therefore, these are considered as result effective variable.
Absent showing of unexpected results, the specific time of reaction, speed of addition, are not considered to confer patentability to the claims. As the conditions are variables that can be modified, among others, by adjusting the respective parameters, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the strength of the alkali in order to have desired volume to be added and the speed of addition, in NPL Qiang et al. to amounts,
including that presently claimed, in order to obtain the desired effect e.g. to achieve desired effect e.g. in this instance, desired strength and volume of alkali to achieve 

12. 	Regarding claim 6, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize from the disclosed teaching of NPL Qiang et al. in view of secondary prior arts to make the reaction mixture including as claimed in claim 6 by using these ingredients in order to achieve the desired reaction mixture A for optimum reaction condition.
However, NPL Qiang et al. in view of secondary prior arts do not specifically mention the claimed ratio of claim 9. However, it is optimizable.
Absent showing of unexpected results, the specific amount of alcohol is not considered to confer patentability to the claims. As the degree of solubility of starch in alkaline alcohol solution depends on amount of starch, and degree of solubility of starch in alcohol are variables that can be modified, among others, by adjusting the amount of alcohol, type and amount of starch etc. in solutions A, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the
time the invention was made would have optimized, by routine experimentation, the amount of alcohol in NPL Qiang et al. to amounts, including that presently claimed, in 

13. 	 Regarding claim 7, NPL Qiang et al. discloses that the amount of oil to be added can range from 5-25% by weight of the dry mass of the starch-containing raw material and is dissolved and dispersed in 1-2 volume of ethanol (page 5, paragraphs 2, 3).

14. 	Regarding claim 8, NPL Qiang et al. discloses that the amount of oil to be added can range from 5-25% by weight of the dry mass of the starch-containing raw material and is dissolved and dispersed in 1-2 volume of ethanol (page 5, paragraphs 2, 3). Therefore, if one of ordinary skill | the art would consider to make fatty acid dissolved/dissolution in ethanol first in order to dissolve fatty acid in ethanol prior to mixing with starch-alkali ethanol solution, as discussed above, then, from the disclosure, it can be the amount can be 25% fatty acid and 2 volume ethanol is 50%.
However, it is also Result Effective Variable.
Absent showing of unexpected results, the specific amount of alcohol is not considered to confer patentability to the claims. As the degree of solubility is variable that can be modified, among others, by adjusting the amount of alcohol, type and
amount of fatty acid etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was 

15.	 Regarding claim 9, it is to be noted that it is within the skill of one of ordinary skill in the art to optimize from the disclosed teaching of NPL Qiang et al. in view of secondary prior arts to make the reaction mixture including as claimed in claim 9 by using these ingredients in order to achieve the desired reaction mixture B for optimum reaction condition.
NPL Qiang et al. in view of secondary prior arts do not specifically mention the claimed ratio of claim 9. However, it is optimizable.
Absent showing of unexpected results, the specific amount of alcohol is not considered to confer patentability to the claims. As the degree of solubility of fatty acid in alcohol are variables that can be modified, among others, by adjusting the amount of alcohol, type and amount of starch and fatty acid etc. in solution B, the precise amount would have been considered a result effective variable by one having ordinary skill in
the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary 

16. 	Regarding claims 11-12, for example, speed of addition of fatty acid solution in the reaction mixture and time of second reaction and time and temperature of second incubation are all variables and optimizable. The reason is these conditions are common to perform the steps to achieve desired effect e.g. to achieve highest quality yield of the end product i.e., in this instance it is starch-lipid complex.
Therefore, these are considered as result effective variable.
Absent showing of unexpected results, the specific time of reaction, speed of addition, are not considered to confer patentability to the claims. As the conditions are variables that can be modified, among others, by adjusting the respective parameters, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific time of reaction, speed of addition, in NPL Qiang et al. to amounts, including that presently claimed, in order to 

17. 	Regarding claim 14, NPL Qiang et al. in view of secondary prior arts disclose a low glycemic index resistant starch made by the method which meets the claimed
method of independent claim 1 and applicable for claim 14 also. However, claim 14 is product-by-process claim.
The Examiner notes that these are product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference .

18. 	Claims 4, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Qiang et al. CN 103621870 A (In English, Machine Translation, Year 2014) in view of NPL JIN CN 103242460A (in English, Machine Translation, Year 2013) and further in view of Jane et al. USPN 5057157 as applied to claim 1 and further in view of NPL Cheng W et al. (Abstract of CN 103478608B).

19. 	Regarding claim 4, for example, first incubation reaction time and temperature and speed of adding sodium hydroxide are all variables and optimizable. The reason is these conditions are common to perform the steps to achieve desired effect e.g. in this instance, starch solubility on alcohol under alkaline condition to achieve maximum yield of single helix conversion from double helix configuration under alkaline condition as disclosed by NPL Jin et al. discloses that dispersing starch in alkaline solution (potassium hydroxide solution), makes double helix to transform to single helix (at least in claim 1 of NPL Jin et al.) and discussed above.
Therefore, these are considered as result effective variable.
Absent showing of unexpected results, the specific time of reaction, speed of addition, are not considered to confer patentability to the claims. As the conditions are variables that can be modified, among others, by adjusting the respective parameters, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without 
discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
However, NPL Qiang et al. in view of secondary prior arts are silent about “thermostatic water bath oscillator of claim 4.
NPL Cheng W et al. discloses that thermostatic water bath can perform at the 30- 40 degree C for 30 to 90 minutes and it provides the apparatus having both the temperature control and maintenance with oscillation at the same time to treat related product e.g. brown rice (Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Qiang et al. in view of secondary prior arts to include the teachings of NPL Cheng W et al. to process at the 30-40 degree C for 30 to 90 minutes which meets claimed time and temperature in order to provide the apparatus having both the temperature control and maintenance with oscillation at the same time to treat related product e.g. brown rice (Abstract).


starch (Abstract of NPL Qiang et al.). It is to be noted that the pre heating can be conducted in a container and this container can be thermostatic water bath in order to maintain the temperature for the duration of the reaction time.
However, NPL Qiang et al. in view of secondary prior arts are silent about “thermostatic water bath” of claim 10 and “water bath” of claim 13.
NPL Cheng W et al. discloses that thermostatic water bath can perform at the 30-40 degree C for 30 to 90 minutes and it provides the apparatus having both the temperature control at the designated time with oscillation at the same time to treat related product e.g. brown rice (Abstract).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Qiang et al. in view of secondary prior arts to include the teachings of NPL Cheng W et al. to process at the desired time and temperature including claimed time and temperature in order to provide the apparatus having both the temperature control at a designated time and at the same time to treat related product e.g. brown rice (Abstract).

Therefore, these are considered as result effective variable.
Absent showing of unexpected results, the specific time of reaction, are not considered to confer patentability to the claims. As the conditions are variables that can be modified, among others, by adjusting the respective parameters, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific time of reaction, speed of addition, in NPL Qiang et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. to achieve desired effect e.g. in this instance, to achieve maximum yield of the reaction product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

21. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Qiang et al. in view of secondary prior arts as applied to claim 1 and further in view of Anfinsen et al. US 2005/0118326 and further in view of Magana et al. US 2016/0242450.

22. 	Regarding claim 15, it is to be noted that claim 15 has been amended to recite “to the food, drug and health-care”. Therefore, examiner has included an additional secondary prior art by Magana et al. in order to address drug and health-care in addition to food and discussed below. It is also top be noted that both the food and pharmaceutical composition is the health-care product also. 
NPL Qiang et al. discloses resistant starch.
NPL Qiang et al. is silent about a method of preparing food from resistant starch.
Anfinsen et al. discloses that the food product can be made by using resistant starch in order to reduce the glycemic response (at least in [0054], [0131], [0170]- [0172], [0186]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Qiang et al. to include the teaching of Anfinsen et al. to make the food product can be made by using resistant starch in order to reduce the glycemic response (in Anfinsen et al., at least in [0054], [0131], [0170]-[0172], [0186]).
Magana et al. discloses that all types of resistant starches which serves as fiber  ([0070], [0072]) can be used as neutraceuticals, pharmaceuticals ([0096], [0164]-[0166], [0170], [0171]) can be used in the form of tablet ([0165]). It is also to be noted that both the food and pharmaceutical composition is the health-care product also.
. 

Response to arguments
23.	Applicants arguments and amendments have been considered. However, the present combinations of prior arts of record can address the amended independent claim 1. 
It is to be noted that examiner has addressed the amended independent claim 1 very clearly to address the final version of the claim limitations of independent claim 1 in this office action. Therefore, this office action can respond the arguments. However, in brief, examiner is addressing the arguments below:

24.	Applicants argued in remarks section on page 8 that the amended claim 1 has been amended to clarify its intended steps and NPL Qiang et al. alone or in combinations of prior arts of record do not meet all the claim limitations of claim 1.
In response, it is agreed that the sequential steps have not been expressly addressed by NPL Qiang et al. alone or in combinations of prior arts of record. However, it is examiner’s position that NPL Qiang et al in combinations of prior arts of record are sufficient to establish the sequential order of steps to show prima facie case of obviousness. The detail is described in this office action above. In addition, examiner 

25.	Applicants argued in remarks on page 9 last paragraph that “ As the Examiner points out at paragraph 9 of the Office Action, the method of Qiang et al. is very different from the claimed method since in Qiang et al., the fat/fatty acid and the starch-containing food material are both together dissolved into ethanol at the same time. Clearly this is not the same as recited in independent claim 1, either in its original form or as amended herein without prejudice or disclaimer. In the claimed method: (1) the rice starch is independently and separately prepared by dissolving it into ethanol, and (2) the fatty acid is independently and separately dissolved into ethanol. Each of the two resulting ethanol solutions are then incubated at different temperatures. Further, only the rice starch solution has its pH adjusted to be neutral, an element that is also entirely missing from the method of Qiang et al. Thus, the order of operations of the two steps is completely different in Qiang et al. That this order of operations of method steps makes a material difference in the product outcome and yields unexpected results is shown in the Examples provided in Applicant’s specification beginning at paragraph [00103].”
In response, examiner addressed the difference between the teaching of NPL Qiang et al. and the claimed invention of claim 1. However, examiner addressed how 
It is also to be noted that and as alleged by the applicants 
  “Incubated at different temperatures” is an apparent interpretation by the applicants. It is the ethanol solution used as solvent to dissolve starch and fatty acid. NPL Qiang et al. used both the starch and fatty acid together to dissolve in alcohol. However, modified NPL Qiang et al. made rice starch independently and separately prepared by dissolving it into ethanol because of performing its (starch) reaction with alkali in order to make resistant starch for its intended use and therefore, it would have been obvious that the disclosed temperature at the step of stirring, mixing starch and fatty acid in alcohol at 40-60 degree C in NPL Qiang et al. (at least in claim 3 of NPL Qiang et al.) overlaps both the temperatures at the individual steps of dissolving starch with alcohol and fatty acid in ethanol as claimed in claim 1.
It is to be noted that as because NPL Qiang et al. did not disclose “starch made resistant by treating with alkali, therefore, NPL Qiang et al. did not disclose the pH neutralization step. However one of ordinary skill in the art needs to neutralize pH in order to have final alkali treated resistant starch as neutralized pH” production order to be used/consumed at neutral pH. Therefore, as secondary prior art by NPL JIN CN 103242460A (in English, Machine Translation, Year 2013) and Jane et al. (USPN 5057157) et al. discloses alkali treatment, it is in combination, representing the step of neutralization to make alkali treated starch in its usable form. 
Regarding the newly added claim limitation of amended claim 1 “between 4 and –20 degree C at a rate of at least 5 degree C per minute”, an new secondary prior art by 
Therefore, the rejection is made as final.
	

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/      Examiner, Art Unit 1792                                                                                                                                                                                             
/DONALD R SPAMER/           Primary Examiner, Art Unit 1799